DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 54-55, filed 9/6/2022, with respect to claims 1 and 18 have been fully considered and are persuasive.  The rejection under 35 USC section 103 of claims 1 and 18 has been withdrawn. 
	Further, the objections and rejection under 112 second paragraph of claims 24-26 has been withdrawn in view of Applicants amendments. 
Double Patenting
Claims 1, 5, and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 10-13 of copending Application No. 16/369,063 in view of Cloutier et al. (US PG Pub 20150248828 — cited in IDS).
A terminal disclaimer may be effective to overcome a provisional nonstatutory double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is a provisional non-statutory double patenting rejection.

Regarding claim 1, copending claim 1 recites all the limitations of claim 1 except that “determining a severity value” is “based on ... a severity normalizing value, wherein the severity normalizing value is dependent on the frequency of the captured vibration.”
Cloutier discloses producing a severity value based on a severity normalizing value that is dependent on the frequency of the captured vibration (multiplication by a predetermined bandwidth-dependent constant, [0036]) and further teaches that such normalization provides the advantage of being able to quickly grasp overall vibrations severity without having to independently analyze vibrations in different bandwidths using different analysis methods ([0036]).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant's invention was effectively filed to modify copending claim 1 such that determining a severity value is based on a severity normalizing value, wherein the severity normalizing value is dependent on the frequency of the captured vibration. Use of a severity normalizing values, as in Cloutier, would allow users to quickly grasp overall vibration severity without having to independently analyze vibrations in different bandwidths using different analysis methods.
Regarding claims 5 and 10-13, copending claims 5 and 10-13 add respective identical limitations over copending claim 1, therefore claims 5 and 10-13 are obvious over copending claims 5 and 10-13 for the same reasons claim 1 is obvious over copending claim 1.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 16/684,207 in view of Wascat et al. (US PGPub 20160041070 — cited in IDS).

Claims 10-13 are provisionally rejected over claims 16-19, respectively, and claim 31-34, respectively, of copending Application No. 16/684,207 in view of Wascat.
Regarding claim 1, copending claim 1 is a method with steps that correspond substantially to the functions of claim 1. The structure of industrial machine and vibration sensor is invoked by the step of “capturing vibration data” in the copending claim. “Generating” or “determining” at least one of a frequency, amplitude, or gravitational force are understood to be essentially the same. The function of “mapping the captured vibration” does not have a discernably different scope from the step of “determining a segment of the multi-segment vibration frequency spectrum” in the copending claim. “Calculating a vibration severity unit” together with the wherein “calculating a vibration severity unit” clause in copending claim 1 corresponds essentially to the function of “determining a severity value” and “mapping a severity value” in claim 1. Similarly the copending claim steps of “generating a signal” and “signal a predictive maintenance server’ together cover the scope of the claimed functions “based upon the one of the plurality of severity units, signaling a predictive maintenance server.”
The claims differ in that the copending claim does not recite the claimed “centralized computing device.” However, use of such a centralized computing device as Claimed is common in the art and, in particular is taught by Wascat (e.g. host computing system 16, Fig. 1 and [0032)).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant's invention was effectively filed, to modify copending claim 1 to cover the scope of claim 1 of the instant application. Use of a centralized computing device would have been obvious as a known means of vibration monitoring suitable for processing a large amount of data from multiple machines.

Regarding claim 1, copending claim 10 is substantially the same as copending claim 1 in regard to all portions of the claim relied upon for double patenting rejection. Therefore, claim 1 is obvious over copending claim 10 in view of Wascat for the same reasons provided above with respect to copending claim 1.
Regarding claims 10-13, the additional limitation of copending claims 16-19 and 31-34 over copending claim 1 and 10, respectively, are the same as the respective additional limitations in claims 10-13. Therefore, claims 10-13 are obvious over claims 16-19, respectively, and claims 31-34, respectively, for the same reasons claim is obvious over copending claims 1 and 10.
Claim 18 is provisionally rejection the ground of nonstatutory double patenting over claims 12-15 and 27-30 of copending Application No. 16/684,207 in view of Wascat and further in view of Cloutier.
Regarding claim 18, in addition to the limitations addressed above with respect to claim 1, claim 18 recites “wherein the severity value is based on: (i) the peak amplitude when the frequency of the captured vibration is below a first threshold of the multi-segment vibration frequency spectrum, (ii) the peak velocity when the frequency of the captured vibration corresponds to a mid-range of the multi-segment vibration frequency spectrum between the first threshold and a second threshold higher than the first threshold, or (iii) the gravitational force when the frequency of the captured vibration is above the second threshold of the multi-segment vibration frequency spectrum; mapping the severity value to one of a plurality of severity units defined for the corresponding vibration frequency segment.” This limitation is recited in alternative form and alternative (i) corresponds to copending claims 12, 14, 27, and 29, while alternative and (iii) corresponds to copending claims 13, 15, 28, and 30. The only difference is that claim 18 more specifically defines where each range lies with respect to thresholds. 
However, Cloutier discloses such frequency ranges for the same corresponding parameters. Cloutier teaches the severity value is based on (i) the peak amplitude when the frequency of the captured vibration is below a first threshold of the multi- segment vibration frequency spectrum (vibrations spanning the low frequency bandwidth are represented in units of displacement amplitude, [0013]; 1 VSM corresponds to constant displacement of 100 microns ... peak to peak between 71 and 10Hz, [0027]), (ii) the peak velocity when the frequency of the captured vibration corresponds to a mid-range of the multi-segment vibration frequency spectrum between the first threshold and a second threshold higher than the first threshold (vibrations spanning the intermediate frequency bandwidth are represented in units of velocity amplitude, [0013]; 7 VSM corresponds to ... constant peak velocity of 3,1416 mm per second between 10 and 1,000 Hz, [0027]), or (ili) the gravitational force when the frequency of the captured vibration is above the second threshold of the multi-segment vibration frequency spectrum (vibrations spanning the high frequency bandwidth are represented in units of acceleration amplitude, [0013]; 1 VSM corresponds to ... a constant peak acceleration of 2,012 G ... over the upper frequency limit of 1,000 Hz, [0027]). In light of the teaching of Cloutier, a person of ordinary skill would readily understand that the copending claim segments correspond to “below the first threshold” and “above the second threshold” segments as in claim 18.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant's invention was effectively filed, to modify any of copending claim 12-15 or 27-30 to meet the scope of claim 18. One would have been motivated to specifically locate either of the segments corresponding to peak amplitude and gravitational force to “below the first threshold” and “above the second threshold, respectively, as claimed, to analyze consistently with the art known frequency ranges in which each of displacement, velocity, and acceleration best indicate severity of component vibration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/            Primary Examiner, Art Unit 2864